Citation Nr: 1623570	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for a back disability.  In his May 2009 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board; in statements received in July 2010 and June 2015, he withdrew the hearing request.  In December 2015, the Board reopened the claim and remanded it for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Early during service (in March 1969) Veteran was seen for complaints of intermittent low back pain of four months duration (diagnosed as chronic low back strain), which resolved with treatment.

2.  A chronic low back disability was not manifested in service; low back arthritis was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability (which includes degenerative joint disease (DJD), degenerative disc disease (DDD), and stenosis) is related to his service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in March 2007 and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board's December 2015 remand sought to obtain records relating to a  reported 1995 work-related lifting injury.  Requests to the Department of Labor for relevant records returned documentation including an April 2001 private clinical record which notes complaints of upper back pain and irritable bowel syndrome.  See March 2016 correspondence.  Requests to the National Personnel Records Center (NPRC) - Civilian Personnel Records for sick leave records returned a negative response.  See February 2016 correspondence.  The Veteran explained that he also received negative responses from the Pentagon civilian personnel department and the Air Force Base clinic where he worked.  See December 2015 correspondence.  He submitted an April 2001 sick leave request and physicians' notes prescribing home rest in 2005, 2007, and 2008.  See March 2016 correspondence.  In April 2016, he indicated that he was satisfied with VA's attempts to obtain his records.  See April 2016 Report of General Information.  He has not identified any additional pertinent evidence that remains outstanding.  

The Veteran was afforded VA examinations in July 2012 and January 2016 (per the Board's December 2015 remand).  The Board finds the examination reports adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  The Board further finds that there has been substantial compliance with the guidance in the Board's December 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist is met. 

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs show that on November 1968 service enlistment examination, clinical evaluations of his spine, musculoskeletal system, and neurological system were normal.  In March 1969 (while serving in Germany), he was seen for a complaint of intermittent lower back pain of four months' duration.  On examination, slight tenderness in the left lumbar area was noted; there was full range of motion.  The impression was chronic low back strain.  A muscle relaxant was prescribed.  The STRs contain no further mention of low back complaints.  On October 1970 service separation examination the spine, musculoskeletal system, and neurological system were normal on clinical evaluation; the Veteran wrote, "My medical condition is excellent."  An October 1970 Department of the Army special order noted that the Veteran was relieved from active duty and transferred to the Army Reserve not by reason of physical disability.    

The Veteran's DD Form 214 reflects that he served in Vietnam from November 1969 to October 1970 (and underwent a surgical procedure for a urology problem not at issue herein).   In November 1970, he filed a claim seeking service connection for disabilities not at issue herein, and did not mention lower back pain.

The earliest postservice clinical records in the record pertaining to the lumbar spine are from May 1996.  A report of a private orthopedic consultation then reflects that the Veteran reported his lower back pain first occurred in October 1995 (while he was working as a civilian on an Air Force base, and lifted a television set, straining his lower back).  The pain subsided following a week of light duty and treatment with Motrin and Flexeril.  He related that in May 1996 he reinjured his back lifting something from a file cabinet.     

Subsequent employment records note complaints of back pain in July 2001 and March 2004.  The Veteran also submitted private physicians' notes which show periods of home rest were prescribed in 2005, 2007, and 2008.  

A May 2005 VA general medical examination report notes a diagnosis of lumbar spine DJD; the etiology of the diagnosed entity was not stated.  

The report of an informal Decision Review Officer hearing in January 2009 shows that the Veteran reported injuring his back in 1969 while working in the motor pool in Germany.  He also reported re-injuring his back in 1970 while on light duty in Vietnam following circumcision surgery.  He related that he has had back problems ever since, and that his first postservice treatment was in 1984 or 1985.  [The Veteran has reported that he was unable to obtain medical records for the period from 1970 to 1995.  See February 4, 2016 correspondence.] 

A February 2009 physical therapy consultation record notes that the Veteran reported having back problems since 1984, which he explained as a re-occurrence from Vietnam. 

In lay statements dated May 2009, the Veteran's family and friends conveyed their observations regarding the Veteran's back pain.  His wife noted that they married in 1975 and that he has complained of back pain throughout since then.  His daughters related that he had back pain throughout their childhoods and that they used to rub his back to alleviate the pain.  His son reported that he noticed the Veteran's back problems in 1982.  A coworker noted that the Veteran had persistent back pain from 1990 to 2007.  And a friend reported that he saw the Veteran wearing a back brace on numerous occasions, starting in 1999.    

On July 2012 VA (fee basis) back examination the diagnoses were lumbar strain, intervertebral disc syndrome (IVDS), and DJD of the lumbar spine.  The Veteran reported that he injured his back in 1969 while loading equipment into trucks.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's back condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the first postservice clinical records show complaints of back pain in 1995 (26 years after the March 1969 notation of back pain complaints in service).  The examiner stated there "is no indication that the problem which occurred while the Veteran was in service continued.  The fact that he had back pain again 26 years later is not sufficient evidence to warrant a correlation."  

On January 2016 VA examination and interview of the Veteran (with review of his pertinent military and postservice medical records), the diagnoses were DJD of the spine, IVDS, spinal stenosis, and lumbar radiculitis, bilateral at L-5.  The Veteran reported chronic, daily, moderate to severe low back pain for years, starting in March 1969 while he was loading and unloading trucks.  The Veteran reported he re-aggravated the back in 1970 in Vietnam (breaking an O-ring on a truck with a pick).  He also reported a lumbar strain in 1995 sustained working as a civilian for the Air Force.  The examiner opined that the Veteran's current lumbar disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed injury, event, or illness in service.  The examiner explained that while there is documentation of a lumbar strain in March 1969, there is no report of follow up treatment.  The examiner noted that there was no evidence of treatment for a back injury in 1970 (while the Veteran was in Vietnam) and that the Veteran denied back complaints on separation.  The examiner noted that the first postservice clinical evidence of back complaints was in 1995, when the Veteran sustained an on-the-job acute lumbar strain.  The examiner reviewed the lay statements from family and friends submitted in 2009, and explained that the lay statements "...were recently written describing remote past events without incidents or associations that would anchor the reported statements in time."  He noted that, importantly, the statements support complaints of back pain from November 1975 to the present, but do not support continuity of symptoms from 1970 to 1975.  He opined that due to a lack of evidence and an inability to establish chronicity, it is less likely than not that the Veteran's lumbar disability was incurred in service.    

Analysis

It is not in dispute that the Veteran sustained a low back injury in service; his STRs show a diagnosis of (and treatment for) a chronic lower back strain in March 1969.  Furthermore, it is not in dispute that he has a current low back disability; diagnoses of DJD of the spine, IVDS, spinal stenosis, and bilateral lumbar radiculitis are noted in the record.  However, a chronic low back disability was not shown in service, as following the March 1969 notation of back complaints therein there was no further mention of back complaints in the STRs, and on service separation examination no pertinent findings were noted and evaluation of the spine was normal.  Furthermore, there is no evidence in the record that arthritis of the spine was manifested in the first postservice year, and postservice records do not document back complaints prior to the mid 1990's.  Significantly, lumbar strain is not a disability listed as a chronic disease in 38 C.F.R. § 3.309(a).  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis of the spine as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Veteran has sought to support the onset in service and continuity of symptoms thereafter theory of entitlement alleged by his and other lay statements submitted.  Because those reports and statements have been inconsistent (both among themselves and with clinically recorded data) they cannot all be accepted at face value.  For instance, the Veteran's report of a second back injury sustained in service (while serving in Vietnam and on light duty following a circumcision) is not documented in his STRs (and significantly not noted on separation when evaluation of the spine was normal, as would be expected given that the circumcision was in August 1970, just a couple of months earlier).  Logically, any significant back injury would have been reported among the other medical complaints noted while the Veteran was serving in Vietnam.

Furthermore, the initial documentation of low back complaints postservice (in 1996) does not note a report of an injury in service, instead it notes a report of a 1995 injury sustained by the Veteran while working as a civilian at an Air Force base.  In January 2009 the Veteran reported his first postservice back treatment was in 1984 or 1985.  In February 2009 he reported back complaints starting in 1984 which were a recurrence of complaints in Vietnam.  May 2009 lay statements, including from family, note they became aware he had ongoing back complaints in 1975, 1982, and 1999.  Even accepting the various statements all at face value (which is not warranted given the Veteran's own earlier reports of when the complaints began presented in a clinical context in 1996), they do not support continuity of back complaints for the period of 1970 through 1975.  

Whether in the absence of a showing of a chronic disability in service and continuity of symptoms thereafter the Veteran's spine disability may otherwise be related to his service is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence in the record in this matter consists of the opinions offered July 2012 and January 2016 VA examinations.  The Board observes that the July 2012 examiner did not consider the lay statements submitted in support of the Veteran's claim. Therefore, the opinion then offered is inadequate for rating purposes.  Accordingly, the most probative evidence on the matter of a nexus between the Veteran's current back disability and his service/injury therein is the opinion by the January 2016 examiner.  The opinion reflects familiarity with the entire record, including the STRs, the postservice records, and the Veteran's contentions and the lay statements submitted.  The provider opined that the Veteran's current low back disability is not related to the complaints and injury in service.  The opinion cites to the lengthy postservice intervening period before clinical documentation of any back complaints (and that the treatment then was following an intercurrent postservice injury, when an injury in service was not noted).  The opinion also cites to the absence of any follow-up treatment for the back complaints in service, and the absence of any notation of back complaints on service separation examination.  Finally, the opinion notes that the lay statements submitted in support of the Veteran's claim must be viewed in light of the effect that the passage of time has on memory of remote events, and regardless, do not support continuity of complaints extending to service, but taken at face value cumulatively support continuity only from 1975, leaving an unaccounted for period from 1970 to 1975.  The Board finds the opinion well-supported by rationale and the factual data cited, and finds it persuasive.

The Veteran's own opinion relating his back disability to service is not competent evidence in the matter.  He is a layperson and lacks the medical knowledge and training to offer a probative opinion in this matter.  He has not submitted any medical opinions or medical literature in support of his claim, and as discussed above, some of his factual allegations are inconsistent with contemporaneous clinically recorded data.  

In summary the preponderance of the competent and probative evidence in the record is against a finding that the Veteran's current back disability is related to his service, and against his claim.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


